March 2012 Investor Presentation Great Plains Energy Investor Presentation March 2012 Exhibit 99.1 March 2012 Investor Presentation Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of capital projects and other matters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy and KCP&L are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information. These important factors include: future economic conditions in regional, national and international markets and their effects on sales, prices and costs, including but not limited to possible further deterioration in economic conditions and the timing and extent of economic recovery, prices and availability, of electricity in regional and national wholesale markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates the companies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk managementpolicies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts, including but not limited to cyber terrorism; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; the inherent uncertainties in estimating the effects of weather, economic conditions and other factors on customer consumption and financial results; ability to achieve generation goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generation, transmission, distribution or other projects; the inherent risks associated with the ownership and operation of a nuclear facility including, but not limited to, environmental, health, safety, regulatory and financial risks; workforce risks, including, but not limited to, increased costs of retirement, health care and other benefits; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s quarterly reports on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission.Each forward-looking statement speaks only as of the date of the particular statement. Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Forward-Looking Statement 2 March 2012 Investor Presentation 3 Overview March 2012 Investor Presentation 4 •Solid Midwest fully regulated electric utility operating under the KCP&L brand •Company attributes –Regulated operations in Kansas and Missouri –~823,000 customers / 3,100 employees –~6,600 MW of primarily low-cost coal baseload generation –~3,600 circuit miles of transmission lines; ~ 22,200 circuit miles of distribution lines –~$9.1bn in assets at 2011YE –~$5.6bn in rate base at 2011YE Service Territories: KCP&L and GMO Business Highlights 2011 Retail MWh Sold by Customer Type 2011 Retail MWh Sales by Jurisdiction 2011 MWh Generated by Fuel Type Total: ~ 23,404 MWhs* Total: ~ 23,404 MWhs* Total: ~ 25,952 MWhs* Solid Vertically-Integrated Midwest Utility * In thousands March 2012 Investor Presentation GXP’s Transformation: 2005 - Present 2011 - 3,053 INCREASE 28% 2005 - 500,000 2011 -823,000 INCREASE 65% INCREASE 79% 2011 - 4,349 MW INCREASE 56% 2011 - $5.59 Billion INCREASE 164% Customers 5 March 2012 Investor Presentation Focused on Delivering Value to Shareholders Earnings Growth Expected Through Reduced Regulatory Lag, Disciplined Cost Management and Long-Term Rate Base Growth Competitive Dividend Goal to Maintain Competitive Dividend While Strengthening Key Credit Metrics; Objective to Grow Dividend In Line With Payout Ratio Targets Objective:Improved Total Shareholder Returns 6 March 2012 Investor Presentation 7 •Strong emphasis on improving credit metrics –Objective is visibility to sustainable FFO / Adjusted Debt* of 16%+ •Dividend is reviewed quarterly in context of this objective as well as a belief that a sustainable and increasing dividend is a key driver of TSR and therefore a desirable goal •Target payout ratio remains 50-70% Dividend Strategy Considerations Competitive Dividend Goal to Maintain Competitive Dividend While Strengthening Key Credit Metrics; Objective to Grow Dividend In Line With Payout Ratio Targets •Company’s objective is to create shareholder value through –Increased earnings from reduced lag, disciplined cost management and long-term asset growth –A competitive dividend that complements this growth platform *FFO / Adjusted Debt is a non-GAAP measure that is defined in the Appendix March 2012 Investor Presentation 8 •Proven track record of constructive regulatory treatment •Credibility with regulators in terms of planning and execution of large, complex projects •Competitive retail rates on a regional and national level supportive of potential future investment Diligent Regulatory Approach •Target significant reduction in regulatory lag •Seek to deliver earnings growth and increasing and sustainable cash dividends as a key component of TSR •Improvement in / stability of key credit metrics is a priority Focused on Shareholder Value Creation Excellent Relationships with Key Stakeholders •Customers - Tier 1 customer satisfaction •Suppliers - strategic supplier alliances focused on long-term supply chain value •Employees - strong relations between management and labor (3 IBEW locals) •Communities - Leadership, volunteerism and high engagement in the areas we serve •Environmental - additional ~$1 billion of “High Likelihood” capital projects planned to comply with existing / proposed environmental rules •Transmission - additional $0.4 billion of capital additions planned •Renewables - driven by Collaboration Agreement and MO/KS RPS; potential capital additions •Other Growth Opportunities - selective future initiatives that will leverage our core strengths Attractive Platform for Long-Term Growth GXP - Platform for Shareholder Value March 2012 Investor Presentation 9 Operations and Regulatory Strategy March 2012 Investor Presentation 10 Environmental 1.Estimated cost of compliance with current / proposed legislation approximately $1 billion: •LaCygne –Unit 1 (368 MW*) - scrubber and baghouse - 2015 –Unit 2 (343 MW*) - full Air Quality Control System (“AQCS”) - 2015 •Montrose 3 (176 MW) - full AQCS - 2017 (approximately) •Sibley 3 (364 MW) - scrubber and baghouse - 2017 (approximately) 2.Other retrofits less likely and therefore not included in estimated cost of compliance: •Montrose 1 and 2 (total capacity 334 MW) •Sibley 1 and 2 (total capacity 99 MW) •Lake Road 4 and 6 (93 MW) *KCP&L’s share of jointly-owned facility Upon completion of La Cygne during the second quarter 2015, we expect that 72 percent of our coal fleet will have emission-reducing scrubbers installed. Net book value of “Less Likely” projects total approximately $100 million March 2012 Investor Presentation 11 Renewable Energy and Energy Efficiency 1.Future renewable requirements driven by the following: •Renewable Portfolio Standards (“RPS”) in Missouri and Kansas •2007 Collaboration Agreement with Sierra Club 2.Flexibility regarding acquisition of future renewable resources: •Through Purchased Power Agreements (“PPAs”) and purchases of Renewable Energy Credits (“RECs”); or •Adding to rate base if supported by credit profile and available equity and debt financing 3.Energy efficiency expected to be a key component of future resource portfolio: •Aggressive pursuit planned with appropriate regulatory recovery The 99 turbines at our Spearville, Kan., Wind Energy Facility produce enough environmentally friendly, emission-free electricity to supply nearly 49,000 homes annually. March 2012 Investor Presentation 12 Transmission 1.Two significant projects are currently in GXP’s plans: •Iatan-Nashua 345kV line - Projected $54M total cost and 2015 in-service date •Sibley-Maryville-Nebraska City 345kV line - Projected $380M total cost and 2017 in-service date 2.Increasingly competitive environment requires consideration of strategic options 3.Flexibility is important - opportunity to pursue projects unilaterally but also preserve capital if needed through partnership Iatan-Nashua 345kV, 30 miles, $54M Expected in-service:2015 Sibley-Maryville-Nebraska City 345kV, 170 miles, projected cost ~$380M March 2012 Investor Presentation 13 Plant Operations 1.No additional baseload generation expected for several years 2.Targeting modest improvements in existing fleet performance in the coming years 3.No changes currently planned regarding nuclear’s role in the portfolio Iatan 2,850-megawatt coal-fired power plant recognized as power plant of the year by Power Magazine March 2012 Investor Presentation 14 Regulatory •Our rates continue to compare well regionally and nationally •During the Comprehensive Energy Plan, the Company received fair and constructive rate treatment in both Kansas and Missouri, allowing for recovery of substantially all of our capital additions •We continue to aggressively pursue strategies to improve our operating cost structure and are evaluating the best combination of rate cases and riders/trackers to reduce regulatory lag while minimizing the impact on customers March 2012 Investor Presentation 15 Recent Developments and 2011 Operating & Financial Review March 2012 Investor Presentation 2011 in Review Financial •Full-year earnings per share of $1.25 •Increased quarterly dividend to $0.2125 Operational •Presented the ReliabilityOne award for the Plains Region for fifth consecutive year •Rated Tier 1 in J.D. Power and Associates 2011 Electric Utility Residential Satisfaction Study for third consecutive year •Introduced initiatives to streamline business and improve field communications Strategic •Contracted PPAs increasing renewable energy portfolio to approximately 600 MWs •Right-sized the Company with Organizational Realignment and Voluntary Separation Program Regulatory •Completed the Comprehensive Energy Plan -Completed the Missouri rate cases - annual increase of $100 million -Iatan 2 in rate base •Kansas Corporation Commission approved predetermination for La Cygne environmental upgrades 16 March 2012 Investor Presentation 2012 Rate Case Summary Jurisdiction Case Number Date Filed Requested Increase (in Millions) Requested Increase (Percent) Rate Base (in Millions) Requested ROE Rate-making Equity Ratio Anticipated Effective Date of New Rates KCP&L - MO ER-2012-0174 2/27/2012 15.1% 10.40% 52.5% Late January GMO - MPS ER-2012-0175 2/27/2012 10.9% 10.40% 52.5% Late January GMO - L&P ER-2012-0175 2/27/2012 14.6% 10.40% 52.5% Late January Total 1 Projected combined rate base is approximately $226 million or 6% higher than at the conclusion of the last rate cases for these jurisdictions 17 Total Increase $105.7M Total Increase $83.5M *Reflects revised wholesale margin cap request of $22.7 M March 2012 Investor Presentation 2012 KCP&L-MO Rate Case •Revised wholesale margin cap requested -Wholesale margin threshold of $22.7 million Missouri jurisdictional share (40th percentile) compared to current cap of $45.9 million (40th percentile) •Additional infrastructure capital investment •New trackers requested -Property taxes -Transmission -Renewable energy standard (RES) -Fuel interim energy charge (IEC) including wholesale margin offset •Wholesale margin sharing mechanism proposed •Other operating costs increases 18 March 2012 Investor Presentation 2ate Case GMO-MPS •Demand side management (DSM) / Energy Efficiency (EE) investment recovery based on Missouri Energy Efficiency Investment Act (MEEIA) filing •Additional infrastructure capital investment •Fuel cost increases since previous rate case due to rebasing fuel adjustment clause (FAC) •New trackers requested -Property taxes -Transmission -RES GMO-L&P •DSM / EE investment recovery based on MEEIA filing •Additional infrastructure capital investment •Fuel cost increases since previous rate case due to rebasing FAC •New trackers requested -Property taxes -Transmission -RES 19 March 2012 Investor Presentation Recent Regulatory Developments Jurisdiction Topic Recent Development KCP&L- Kansas Rate Case Filing •March 16, 2012 notice was provided to the Kansas Corporation Commission of the intent to file a rate case •Rate case anticipated to be filed in 2Q 2012 KCP&L- Kansas Property TaxRider Approved •Recover incremental property tax over 12-month period •Tax surcharge amount of approximately $3.7 million for 2012 •Effective February 1, 2012 GMO Missouri Energy Efficiency Investment Act (MEEIA) Filings •If approved, will allow for adequate recovery of energy efficiency programs •Rider requested KCP&L- Missouri Missouri River Flooding Accounting Authority Order (AAO) Application •Requested deferral of expenses associated with coal conservation and flooding related expenses KCP&L- Missouri and GMO Missouri RES Solar AAO •Requested deferral of incremental operating expenses associated with RES compliance, primarily solar rebates 20 March 2012 Investor Presentation La Cygne Environmental Upgrade Construction Update Key Steps to Completion •Site Prep; Major Equipment Purchase Q3 2011 - Q3 2012 •New Chimney Shell Erected Q3 2012 •Installation of Low Nox Burners for La Cygne 2 Q1 2013 •Major Construction Q4 2012 - Q2 2014 •Startup Testing Q3 2014 •Tie-in Outage Unit 2 Q4 2014 •Tie-in Outage Unit 1 Q1 2015 •In-service Q2 2015 LaCygne Generation Station •La Cygne Coal Unit 1 368 MW* - Wet scrubber, baghouse, activated carbon injection •La Cygne Coal Unit 2 343 MW* - Selective catalytic reduction system, wet scrubber, baghouse, activated carbon injection, over-fired air, low Nox burners •Project cost estimate, excluding AFUDC and property tax, $615 million*.Kansas jurisdictional share is $281 million •2011 predetermination order issued in Kansas deeming project as requested and cost estimate to be reasonable •Project is on schedule and on budget * KCP&L’s 50% share 21 March 2012 Investor Presentation Weather-Normalized Year-over-Year Retail MWh Sales 1 Drivers contributing to the portion of the YTD decline that occurred in 1Q11 may have included a) switching to natural gas heat; b) conversion to more efficient heat pumps; c) conservation among KCP&L KS customers on an all-electric rate triggered by a substantial rate increase for this rate class in KCP&L’s 2010 KS rate case; and d) continued challenges in the local economy Residential Commercial Total Customer Class Full-Year 20111 Full-Year 20111 Full-Year 20111 22 March 2012 Investor Presentation Plant Performance 23 March 2012 Investor Presentation 2011 Full-Year and Quarterly EPS Reconciliation Versus 2010 Special Factors 2010 Iatan Loss WN Demand Weather Lag Other Total 1Q 2011 2Q 2011 3Q 2011 4Q 2011 Total 2010 EPS 2011 EPS Change in EPS 1Q 2Q 3Q 4Q Total Contributors to Change in 2ompared to 2010 Note: Numbers may not add due to the effect of dilutive shares on EPS 24 March 2012 Investor Presentation Special Factors Impacting Full-Year Results and 2011 Guidance 1Q 2Q 3Q Total Disallowances and other accounting effects from Missouri rate case orders Organizational realignmentand voluntary separation program Wolf Creek extended outage and replacement power Coal conservation and flooding related expenses ($0.09) (a) Total (a)Coal conservation ended mid-October 2011; 4Q impact was insignificant (All Amounts Per-Share) 25 March 2012 Investor Presentation Great Plains Energy Consolidated Earnings and Earnings Per Share - Year Ended December 31 (Unaudited) Common stock outstanding for year ended December 31 averaged 138.7 million shares, about 1 percent higher than the same period in 2010 Earnings (in Millions) Earnings per Share Electric Utility Other Net income Less: Net (income) loss attributable to noncontrolling interest - - Net income attributable to Great Plains Energy Preferred dividends Earnings available for common shareholders 26 March 2012 Investor Presentation 2011 Earnings Review *Based on Third Quarter 2011 Earnings Presentation 2011 Considerations (a) Wholesale Margin •Lower natural gas prices and related off-system sales impact due to KCP&L-MO wholesale margin cap •Special Factors includes impacts for flooding and Wolf Creek extended outage (b) Other Lag and Variability •Lower 4Q11 weather-normalized load growth than anticipated •Favorable 4Q11 impact from Kansas property tax rider (c) Regulatory Normalized •ROE and Normalized Lag in line with prior guidance •Includes full year favorable impact of $0.12 EPS due to weather 27 March 2012 Investor Presentation Debt Profile and Liquidity as of December 31, 2011 Great Plains Energy Debt ($ in Millions) KCP&L GMO (1) GPE Consolidated Amount Rate (2) Amount Rate (2) Amount Rate (2) Amount Rate (2) Short-term debt $ 322.0 0.70% $ 40.0 0.88% $ 22.0 2.06% $ 384.0 0.80% Long-term debt (3) 6.01% 10.96% 6.61% 7.05% Total 5.24% 10.36% 6.51% 6.44% Secured debt $749 (19%), Unsecured debt $3,179 (81%) (1) GPE guarantees substantially all of GMO’s debt (2) Weighted Average Rates - excludes premium / discounts and fair market value adjustments; includes full Equity Units coupon (12%) for GPE (3) Includes current maturities of long-term debt Long-Term Debt Maturities (4)(5) (4) Includes long-term debt maturities through December 31, 2021 (5) 2013 reflects mode maturity for $167.6 million of KCP&L tax-exempt bonds subject to remarketing prior to final maturity date Liquidity (6) (6) As of December 31, 2011 (7) Includes KCP&L $110M accounts receivable securitization facility 28 March 2012 Investor Presentation *All ratios calculated using Standard and Poor’s methodology.Ratios are non-GAAP measures that are defined and reconciled to GAAP in Appendix Credit Profile for Great Plains Energy Current Credit Ratings Moody’s Standard & Poor’s Great Plains Energy Outlook Corporate Credit Rating Preferred Stock Senior Unsecured Debt Stable - Ba2 Baa3 Stable BBB BB+ BBB- KCP&L Outlook Senior Secured Debt Senior Unsecured Debt Commercial Paper Stable A3 Baa2 P-2 Stable BBB+ BBB A-2 GMO Outlook Senior Unsecured Debt Commercial Paper Stable Baa3 P-3 Stable BBB A-2 29 March 2012 Investor Presentation 30 2012 Earnings Guidance and 2013 Projected Drivers March 2012 Investor Presentation 2012 Earnings Guidance $1.20 - $1.40 2011 to 2012 Considerations Carrying Cost and Equity Converts •Missouri Iatan No. 2 carrying cost capitalized prior to 2011 rate case effective dates •Conversion to 17.1 million shares of GXP common stock partially offset by lower debt re-market rate Wholesale Margin •Lower natural gas prices and related off-system sales impact due to KCP&L-MO wholesale margin cap •Majority of 2011 allocated to Special Factors for flooding and Wolf Creek extended outage Guidance Variability •Retail weather-normalized load growth, weather, operating expenses, cost of capital, etc. •Natural gas prices and resulting impact on KCP&L-MO wholesale margin 31 March 2012 Investor Presentation Guidance Assumptions KCP&L-MO Wholesale Margin KCP&L Missouri customer rates are set assuming KCP&L earns a prescribed level of wholesale margin* (“cap”) to achieve its revenue requirement • If cap is exceeded, excess margin booked as a regulatory liability to be returned, with interest, to customers in the next rate case • If cap not achieved, KCP&L falls short of its revenue requirement with no regulatory mechanism to recover the shortfall •Two distinct caps apply in 2012 -$45.9 million Annual cap for May 2011 to April 2012 •Excess margin books as a regulatory liability whenever cap is exceeded •Earnings and cash in a fiscal year could be significantly impacted by timing of wholesale margins -$45.9 million Annual cap begins May 2012 •New cap proposed in current rate case -New retail rates include new cap, effective in 1Q 2013 *Also referred to as non-firm wholesale electric sales margin (wholesale margin offset) in the 2011 10-K 32 March 2012 Investor Presentation Macroeconomic Factors •Milder than normal weather •Lower regional demand / excess regional generation supply •Higher natural gas inventories Wholesale Margin Impact on 2012 Guidance 2012 Average as of: Henry Hub Natural Gas ($/MMBTu) June 28, 2011 September 27, 2011 December 27, 2011 February 21, 2012 Curve as of: KCP&L Missouri Financial Impact • Current wholesale margin in rates: $45.9 million • Projected EPS impact in 2012(a)(b): ($0.10) (a) 2011 EPS impact due to lower wholesale margins was ($0.02). (b) Point estimate to simplify analysis on 2012 Earnings Guidance slide. 33 March 2012 Investor Presentation 2012 Earnings Guidance *Based on Third Quarter 2011 Earnings Presentation **2012 includes conversion to 17.1 million shares of GXP common stock in June 2012 Considerations (a) Wholesale Margin •Lower natural gas prices and related off-system sales impact due to KCP&L-MO wholesale margin cap •Majority of 2011 lag allocated to Special Factors for flooding and Wolf Creek extended outage b) Other Lag and Variability •Lower projected weather-normalized load growth from 1% to 0.5% •2011 includes $0.12 EPS due to weather, 2012 assumes normal weather (c) Regulatory Earned •Regulatory earned ROE improving by 0 to 110 basis points over 2011 34 March 2012 Investor Presentation 2012 Guidance Assumptions Depreciation, CWIP, AFUDC •Depreciation and Amortization −KCP&L-MO regulatory amortization of $3.5 million/month ended May 2011 −MO Iatan 2 traditional depreciation for partial year 2011, full year 2012 •KCP&L began in May 2011, GMO began in June 2011 −Change in depreciation rates from rate case orders −Depreciation growing for plant placed in service and not in current rates •Construction Work in Progress (CWIP)/Accumulated Funds Used During Construction (AFUDC) -Short-term debt balance of approximately $450 million to $500 million by end of the year 35 March 2012 Investor Presentation 2012 Guidance Assumptions Income Taxes •Effective income tax rate of approximately 34% •Federal/State combined statutory rate of approximately 38.9% impacted by: -AFUDC Equity (non-taxable) -Wind Production Tax Credits (PTC) -Amortization of Investment Tax Credits (ITC) •Do not expect to generate significant income tax liability or pay significant income taxes during 2012 due to: -Bonus depreciation of approximately $200 million -Differences between book and tax depreciation, primarily related to seven year depreciable tax life for pollution controls recently placed in service at Iatan facilities -Ongoing wind PTC 36 March 2012 Investor Presentation 2012 Guidance Assumptions Deferred Income Taxes •Year-end 2011 deferred tax income taxes include: -$213.7 million tax credit carry forwards primarily related to Advanced Coal ITCs, wind PTCs, and Alternative Minimum Tax (AMT) credits ($89.8 million) related to GMO acquisition) •Coal and wind credits expire in years 2028 to 2031 •AMT credits do not expire •$0.7 million Federal and state valuation allowance -$543.7 million Net Operating Loss (NOL) carry forward with approximately $365.6 million related to the GMO acquisition •Federal NOL carry forwards expire in years 2023 to 2031 •$23.2 million state valuation allowance •Do not expect to generate significant income tax liability during 2012 (see previous slide) •Do not anticipate paying significant income taxes through the end of 2017 -Expect to utilize year-end 2011 NOL and tax credit carry forwards, net of valuation allowances -Estimate that impact of bonus depreciation in 2012 has delayed paying significant income taxes by about one year 37 March 2012 Investor Presentation 2011-2012 Net Free Cash Flow* Net Free Cash Flow Impacts Combined 2011 Actual 2012 Projected •Analyst Day Projected ($200) to ($240) million •Weaker weather-normalized load growth •Lower off-system sales •Compliance with Cross States Air Pollution Rule (CSAPR) Dividends 2012 common dividends for illustrative purposes only based on current annual dividend rate of $0.85 per share and not an indication of Board of Directors’ approval *Net Free Cash Flow is a non-GAAP financial measure and is defined in Appendix 38 March 2012 Investor Presentation 2013 Projected Drivers •Target is 50 basis points of lag in regulated operations in 2013 (compared to approximately 160-270 basis points reflected in 2012 revised guidance) •Strategies to reduce lag in 2013 are 1) operational and 2) regulatory –Operational •High level of system reliability and plant performance •Continue baseline assumption that changes in non-fuel operating and maintenance (NFOM) expenses and weather-normalized load are offsetting •Aggressively manage NFOM expenses as close to allowed level in rates as possible –Demand growth would potentially create earnings upside •Increased AFUDC from environmental and other capital projects –Regulatory •Missouri rate cases - new rates in effect 1Q 2013 -Requested new KCP&L Missouri wholesale margin cap •Kansas - present view contemplates filing to achieve new rates effective early 2013 •Riders & Trackers - Full-year impact of Kansas property tax rider; transmission, RES and property tax trackers requested at KCP&L Missouri and GMO in rate cases •Other drivers –Weighted average shares - increase to 154 million with full-year impact from Equity Units conversion –Other impacts from Equity Units conversion •ROE benefit from additional equity in capital structure largely offset by significantly lower interest expense on Equity Units’ remarketed debt –Full-year impact from refinancing GMO high-coupon debt •Expected to be negative in terms of GAAP interest expense 39 March 2012 Investor Presentation Projected Capital Expenditures Major Projects included in 2012-2014 Capital Expenditure Plan Environmental •La Cygne $178.1, $189.3, and $127.3 million for 2012-2014 SPP •Iatan-Nashua $0.5, $5.0, and $15.0 million for 2012-2014 •Sibley-Maryville-Nebraska City $3.7, $37.2, and $55.9 million for 2012-2014 SPP $4.2 40 March 2012 Investor Presentation 41 Great Plains Energy Investor Presentation March 2012 March 2012 Investor Presentation Appendix 42 March 2012 Investor Presentation Gross margin is a financial measure that is not calculated in accordance with generally accepted accounting principles (GAAP).Gross margin, as used by Great Plains Energy, is defined as operating revenues less fuel, purchased power and transmission of electricity by others.The Company’s expense for fuel, purchased power and transmission of electricity by others, offset by wholesale sales margin, is subject to recovery through cost adjustment mechanisms, except for KCP&L’s Missouri retail operations.As a result, operating revenues increase or decrease in relation to a significant portion of these expenses.Management believes that gross margin provides a more meaningful basis for evaluating the Electric Utility segment’s operations across periods than operating revenues because gross margin excludes the revenue effect of fluctuations in these expenses.Gross margin is used internally to measure performance against budget and in reports for management and the Board of Directors.The Company’s definition of gross margin may differ from similar terms used by other companies.A reconciliation to GAAP operating revenues is provided in the table above. Great Plains Energy Reconciliation of Gross Margin to Operating Revenues (Unaudited) (millions) Three Months Ended December 31 Year Ended December 31 Operating revenues Fuel Purchased power Transmission of electricity by others Gross margin 43 March 2012 Investor Presentation Credit Metric Reconciliation to GAAP Funds from operations (FFO) to adjusted debt is a financial measure that is not calculated in accordance with generally accepted accounting principles (GAAP). FFO to adjusted debt, as used by Great Plains Energy, is defined in accordance with Standard & Poor’s methodology used for calculating FFO to debt. The numerator of the ratio is defined as net cash from operating activities (GAAP) plus non-
